Citation Nr: 1216450	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  08-30 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent for nephropathy.

2.  Entitlement to an initial rating greater than 10 percent for right upper extremity peripheral neuropathy.

3.  Entitlement to an initial compensable rating for left upper extremity peripheral neuropathy.

4.  Entitlement to an initial rating greater than 10 percent for right lower extremity peripheral neuropathy.

5.  Entitlement to an initial rating greater than 10 percent for left lower extremity peripheral neuropathy.

6.  Entitlement to an initial rating greater than 30 percent prior to April 5, 2011, and greater than 50 percent from April 5, 2011, for posttraumatic stress disorder (PTSD).

7.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1969 to June 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision issued by the Washington, D.C. Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, granted his claims for service connection for PTSD and nephropathy; an initial 30 percent rating was assigned for each disability.  In addition, this rating decision granted service connection for bilateral upper extremity and bilateral lower extremity peripheral neuropathy.  A noncompensable rating was assigned for each extremity except for the right upper extremity, which was assigned a 10 percent rating.

Jurisdiction over these matters was transferred to the Roanoke, Virginia RO in approximately August 2008.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

A March 2011 Decision Review Officer (DRO) reflects that the Veteran was assigned a 10 percent rating for peripheral neuropathy in each lower extremity.  In addition, an April 2011 DRO decision reflects that the Veteran was assigned a 50 percent rating for PTSD, effective from April 5, 2011.

The issues of entitlement to an initial rating greater than 30 percent prior to April 5, 2011, and greater than 50 percent from April 5, 2011, for PTSD, and entitlement to TDIU rating are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's nephropathy results in peripheral edema of the right upper extremity and hypertension, and is associated with diabetes mellitus that requires the use of medications; there is no constant albuminura, definite decrease in kidney function, or diastolic pressure predominately 120 or more.

2.  The Veteran's right upper extremity peripheral neuropathy results in reduced grip strength, with subjective complaints of hand and wrist pain, difficulty bending his hand, and reduced range of motion in the finger joints; there is no nerve root irritation, loss of sensation, or reduced muscle strength.

3.  The Veteran's left upper extremity peripheral neuropathy is essentially asymptomatic during the course of the appeal; there is no nerve root irritation, loss of sensation, reduced muscle strength, or reduced grip strength.

4.  The Veteran's bilateral lower extremity peripheral neuropathy results in intermittent subjective complaints of foot numbness and tingling with absent ankle jerks; there is no loss of sensation.







CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 30 percent for nephropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.20, 4.27, 4.104, 4.115a, 4.115b, 4.119, 7101, 7507, 7913 (2011).

2.  The criteria for an initial rating in greater than 10 percent for right upper extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.20, 4.27, 4.119, 4.120, 4.123, 4.124a, 7913, 8515 (2011).

3.  The criteria for an initial compensable rating for left upper extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.27, 4.120, 4.123, 4.124a, 8515 (2011).

4.  The criteria for an initial rating greater than 10 percent for right lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.21, 4.119, 4.120, 4.123, 4.124a, 7913, 8521 (2011).

5.  The criteria for an initial rating greater than 10 percent for left lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.21, 4.119, 4.120, 4.123, 4.124a, 7913, 8521 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Veteran is challenging the initial evaluations assigned following grants of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

The VCAA requires VA to make reasonable efforts to assist a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c), (d).  VA will assist a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the instant claims.  The evidence of record includes the service treatment records, VA treatment records and the VA examination reports.  The record does not suggest, and the Veteran has not alleged, that his service-connected nephropathy, bilateral upper extremity peripheral neuropathy or bilateral lower extremity peripheral neuropathy have worsened since his last VA examination.  Notably, the VA outpatient treatment records and examinations reports may also be accepted as adequate reports of examination of the Veteran, without further VA examination.  See 38 C.F.R. § 3.326 (2011).  In this regard, the Board observes that these VA medical and examination reports provide evidentiary information that speaks directly to the Veteran's subjective complaints, as well as to the objective findings found on examinations, and they represent the actual evaluation results of the Veteran's participation in those clinical studies.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

In its March 2012 Informal Hearing Presentation, the Veteran's representative argued that a new examination is required to properly rate the nephropathy claim, as proper hypertension readings were not provided in the existing examination reports.  The Veteran's representative also argued that in the absence of proper readings, it would be "impossible to ascertain" the predominant systolic or diastolic readings.  However, a closer review of the record reveals that the Veteran's blood pressure was measured three times during the November 2009 VA examination, in accordance with the diagnostic criteria in 7101.  Also, the VA outpatient clinical records further document that his blood pressure was measured on numerous occasions during the course of his VA treatment as well as during other VA examinations.  See 38 C.F.R. § 3.326.  Thus, additional examination is not warranted.

Overall, the Board finds that the evidence of record is sufficient to decide the issues being decided on appeal, and there is no reasonable possibility that any further assistance would aid in substantiating these issues.  Significantly, there is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  Therefore, the Board determines that VA has made reasonable efforts to the assist the Veteran in obtaining the evidence necessary to substantiate his claims.

Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In instances in which a veteran disagrees with the initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

With diseases, preference is to be given to the number assigned to the disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  See 38 C.F.R. § 4.27.

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Nephropathy

The Veteran has been awarded a 30 percent rating for nephropathy (associated with diabetes mellitus type II) under hyphenated Diagnostic Codes (DCs) 7913-7507; which, in accordance with the NOTE (1) following DC 7913, permits a separate rating for nephropathy under DC 7507, as a complication of the diabetes.  38 C.F.R. § 4.119.

Under DC 7507, arteriolar nephrosclerosis is to be rated according to the predominant symptoms as renal dysfunction, hypertension or heart disease.  If rated under the cardiovascular schedule, however, the percentage rating which would otherwise be assigned will be elevated to the next higher evaluation.  See 38 C.F.R. § 4.115b, DC 7507.

The criteria for renal dysfunction provide that:

A 30 percent rating requires albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under diagnostic code 7101.

A 60 percent rating requires constant albuminura with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under diagnostic code 7101.

An 80 percent rating requires persistent edema and albuminura with blood urea nitrogen (BUN) 40 to 80 mg%; or, creatinine 4 to 8 mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss or limitation of exertion.

A 100 percent rating requires regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8 mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.

38 C.F.R. § 4.115a.

The criteria of DC 7101, for hypertensive vascular disease (hypertension and isolated systolic hypertension), provide that:

A 10 percent rating requires diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; a history of diastolic pressure predominantly 100 or more requiring continuous medication for control.

A 20 percent rating requires diastolic pressure predominately 110 or more, or; systolic pressure predominantly 200 or more.

A 40 percent rating requires diastolic pressure predominantly 120 or more.

A 60 percent rating requires diastolic pressure predominantly 130 or more.

38 C.F.R. § 4.104.

The record evidence shows that laboratory testing was conducted in September 2006, which found creatinine to be 1.4 mg/dl; laboratory testing conducted in December 2006 found creatinine to be 1.1 mg/dl; and laboratory testing conducted in March 2007 found creatinine to be 1.2 mg/dl.

The Veteran's blood pressure was measured to be 128/82 in September 2006 and 128/68 in December 2006; his blood pressure was measured to be 122/80 in January 2007, 147/81 in January 2007 and 112/75 in March 2007; and his Veteran's blood pressure was measured to be 123/83 and 120/78 in May 2007.

An August 2007 VA diabetes mellitus examination reflected the Veteran's reports that his diabetes mellitus was stable with the use of oral medications.  He had been hospitalized in March 2007 due to hyperglycemia and required monthly or less often visits with his diabetic care provider.  Hypoglycemic reactions, ketoacidosis or cardiac symptoms related to diabetes were denied.  He reported being in an exercise program and that he was unable to perform strenuous activities.  Blood pressure was measured to be 120/78.

Laboratory testing conducted in May 2008 found creatinine to be 1.4 mg/dl; and laboratory testing conducted in August 2009 found creatinine to be 1.2 mg/dl.

The Veteran's blood pressure was measured to be 130/87 and 124/78 in May 2009; and his blood pressure was measured to be 112/71 in August 2009 and 131/78 in September 2009.

A September 2009 VA treatment note indicated that the Veteran's blood pressure was measured to be 131/78.  Laboratory testing found his creatinine to be 1.2 mg/dl.  

A September 2009 VA weight management note indicated that the Veteran was able to complete 20-29 minutes of moderate activity three days per week despite shortness of breath and poor blood circulation in the legs.  He was also able to complete 20-29 minutes of vigorous activity one day per week.

Laboratory testing conducted in September 2009 found his creatinine to be 1.2 mg/dl, BUN to be 15 mg/dl and albumin to be 4.0 g/dl.

The Veteran's blood pressure was measured to be 146/79 in October 2009.  Accompanying laboratory testing found his BUN to be 11.0 mg/dl and his albumin to be 4.0 g/dl.

A November 2009 VA diabetes mellitus examination noted that the Veteran used medication to treat his diabetes mellitus.  A restricted diet, restricted activity, ketoacidosis, hyperglycemia or kidney disease was denied.  He was seen for his diabetes every six months.  Blood pressure was measured to be 143/86, 139/86 and 136/88.  Laboratory testing was noted to be essentially normal but specific results were not detailed.  Following this examination and a review of the Veteran's electronic records, a diagnosis of nephrosclerosis was made.

The Veteran's blood pressure was measured to be 153/98 and 146/88 in November 2009.

A February 2010 VA laboratory results found the Veteran's creatinine to be 1.0 mg/dl.  Laboratory results from June 2010 found his creatinine to be 1.0 mg/dl, BUN to be 10 mg/dl and albumin to be 4.1 g/dl.

The Veteran's blood pressure was measured to be 123/75 in March 2010, 142/88, 152/90 and 160/98 in November 2010, 123/69 in November 2010 and 120/57 in December 2010.

A December 2010 VA rheumatology treatment note indicated that there was swelling of the right third metacarpophalangeal (MCP). 

Applying the criteria to the facts of this case, the Board notes that although the record indicates that there was some swelling in a finger on the Veteran's right hand, there was no evidence of constant albuminura.  The clinical evidence was also negative for a definite decrease in kidney function.  The Veteran's diastolic pressure was measured to be 98, at worst, and predominately ranged between 75 and 85.  The clinical evidence has been consistently negative for, and the Veteran has denied, a restricted diet and the regulation of activities.  Moreover, the clinical evidence demonstrates no heart disease; and a September 2009 VA weight management treatment note also details the Veteran's exercise routine, which consisted of moderate and vigorous exercise on at least one occasion per week.  Hence, a rating in excess of 30 percent for the Veteran's nephropathy is not warranted, based on the criteria of DCs 7913-7507 and 7101.  38 C.F.R. §§ 4.104, 4.115a, 4.115b, 4.119.

Bilateral Upper Extremities Peripheral Neuropathy

The Veteran has been awarded a 10 percent rating for peripheral neuropathy of the right upper extremity and a zero percent rating for peripheral neuropathy of the left upper extremity (each associated with diabetes mellitus type II), under hyphenated Diagnostic Codes (DCs) 7913-8515; which, in accordance with the NOTE (1) following DC 7913, permits a separate evaluation for peripheral neuropathy of the upper extremities under DC 8515, as a complication of the diabetes.  38 C.F.R. § 4.119.

The criteria of DC 8515 provide: a 10 percent rating for mild incomplete paralysis of the median nerve in either extremity; a 30 percent rating requires moderate incomplete paralysis in the major extremity, and a 20 percent rating in the minor extremity; a 50 percent rating requires severe incomplete paralysis in the major extremity, and a 40 percent rating in the minor extremity; and 70 percent rating requires complete paralysis of the median nerve in the major extremity, and a 60 percent rating in the minor extremity.  38 C.F.R. § 4.124a, DC 8515.

Complete paralysis occurs where the hand was inclined to the ulnar side, the index and the middle fingers were more extended that normally, there was considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand),  pronation was incomplete and defective, there was the absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, the index and middle fingers remained extended, cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm and flexion of wrist was weakened and there was pain with trophic disturbances.  Id. 

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R.        § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree. In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

The evidence of record contains a December 2006 VA eelectromyography (EMG) study, which reflects the Veteran's reports of right wrist pain, difficulty bending the right hand, reduced right hand grip strength and reduced range of motion in the finger joints.  Physical examination revealed painful/tender finger joints and was negative for muscle atrophy.  The right hand was held at rest with fingers mildly bent but no clear ulnar claw deformity.  Pain perception and light touch sensation were intact.  EMG testing was essentially normal and there was no electrophysiological evidence of a focal neuropathy that affected the ulnar (or median nerve) in the Veteran's right hand.

A January 2007 VA rheumatology treatment note reflected the Veteran's reports of limitation of flexion in the right fourth and fifth fingers and pain that radiated along the courses of the flexor tendons into his palm with motion.  Physical examination found the right wrist to be without swelling, erythema or tenderness and the elbows normal without synovitis.  There was a "cystic" mass along the tendon sheath between the MCP and proximal interphalangeal (PIP) of the right fourth digit.  Assessments of gout and swelling of the tendon sheath between the right fourth metacarpal and PIP were made. 

An August 2007 VA general medicine examination reflected the Veteran's reports of a loss of function in his right ring finger.  Range of motion of the fourth PIP joint was to 95 degrees with normal extension.  There was no pain on motion.  An accompanying right hand X-ray revealed osteopenia and arthropathy.  An accompanying right hand magnetic resonance imaging (MRI) scan revealed a small infiltrating mass predominantly along the volvar surface of the flexor tendon of the ring finger; the most common diagnoses associated with such findings would include a giant cell tumor tendon sheath and fibromatosis.

A November 2009 VA diabetes mellitus examination noted that light touch sensation was intact in the upper extremities.

A December 2010 VA treatment note reflected the Veteran's reports of a weak grip and pain in his right hand that prevented him from opening jars or grasping items.  Upper extremity strength was 5/5 bilaterally and a weak grip was found.  Sensation was intact to light touch bilaterally.  An assessment of asymmetric arthropathy was made.

A December 2010 VA rheumatology treatment note indicated that the Veteran was unable to make a tight fist with his right hand and that there was swelling of the right third MCP. The provider noted that hand films were suggestive of chronic inflammatory changes secondary to previous gout flares and that his right hand stiffness was likely secondary to chronic gout.

Applying the criteria to the facts of this case, the Board notes that the Veteran's right upper extremity peripheral neuropathy is manifested by a weak grip as well as subjective complaints of hand and wrist pain, difficulty bending his hand and reduced range of motion in the finger joints.  EMG testing conducted in December 2006 was essentially normal, and there was no electrophysiological evidence of a focal neuropathy that affected the ulnar or median nerve in the Veteran's right hand.  He was found to have intact light touch sensation in November 2009 and December 2010.  Strength was measured to 5/5 in December 2010.  As the evidence suggests hand numbness and pain without the loss of reflexes or objective evidence of nerve root irritation or the loss of sensation, the Veteran's right upper extremity peripheral neuropathy most closely approximates mild incomplete paralysis and a higher rating is not warranted.  38 C.F.R. § 4.124a, 8515.

The Veteran's left upper extremity peripheral neuropathy has been essentially asymptomatic during the course of the appeal.  Light touch sensation was found to be intact on examination in November 2009 and December 2010, and EMG testing conducted in December 2006 was essentially normal.  A compensable rating is therefore not warranted.  Id.

Bilateral Lower Extremities Peripheral Neuropathy

The Veteran has been awarded a 10 percent rating for peripheral neuropathy of the right lower extremity and a 10 percent rating for peripheral neuropathy of the left lower extremity (each associated with diabetes mellitus type II), under hyphenated Diagnostic Codes (DCs) 7913-8521; which, in accordance with the NOTE (1) following DC 7913, permits a separate evaluation for peripheral neuropathy of the lower extremities under DC 8521, as a complication of the diabetes.  38 C.F.R. § 4.119.

The criteria of DC 8521 provide that ratings of 10 percent, 20 percent and 30 percent are assignable for incomplete paralysis of the external popliteal nerve which is mild, moderate or moderately severe in degree, respectively.  Complete paralysis warrants a 40 percent rating and contemplates foot drop and slight droop of the first phalanges of all toes, an inability to dorsiflex the foot, extension (dorsal flexion) of the proximal phalanges of toes lost, abduction of the foot lost, abduction weakened, anesthesia covers entire dorsum of the foot and toes.  38 C.F.R. § 4.124a, DC 8521.

This disability also implicates other relevant diagnositic codes, including for paralysis of the sciatic nerve.  Ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis of the sciatic nerve which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520. 

The record evidence shows that a VA EMG test was conducted in September 2006, the results of which revealed that the Veteran's ankle jerk reflexes were absent.  Pain perception and light touch sensation were intact.  The provider opined that a discrete sensory polyneuropathy was possible in the lower extremities due to the absent ankle jerks and the electrophysiological findings of sensory nerve action potentials with amplitudes at or near the low normal range.

A January 2007 VA rheumatology note indicates that the Veteran denied any perceptible numbness or tingling in his toes or feet.

An August 2007 VA general medicine examination reflected the Veteran's reports of foot discomfort when walking as well as foot burning and numbness.

A June 2009 VA podiatry treatment note reflected the Veteran's complaints of a burning sensation in both feet.  Physical examination was negative for edema or erythema bilaterally.  Pedal pulses were palpable bilaterally.  Epicritic sensation was grossly intact with a monofilament wire.

A September 2009 VA treatment note indicated that there was no paresthesias, dysesthesias or ansesthesias.

A November 2009 VA diabetes mellitus examination noted that lower extremity light touch sensation was intact.  Posterior tibial pulses were appreciated.  Dorsalis pedis pulses were 2+ on the right and 1+ on the left.

Applying the criteria to the facts of this case, the Board notes that the Veteran's bilateral lower extremity peripheral neuropathy is manifested by intermittent subjective complaints of foot burning and numbness.  The September 2006 EMG testing found ankle jerk reflexes to be absent, light touch sensation to be intact and noted that discrete polyneuropathy was "possible."  Sensation was also found to be intact in June 2009 and November 2009.  There was no edema on examination.  Nerve impairment that was wholly sensory should be rated as mild. See 38 C.F.R. § 4.124a.  A rating in excess of 10 percent for each lower extremity is therefore not warranted.  38 C.F.R. § 4.124a, DC 8520, 8521.

Extra-schedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(1)(b).  

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular consideration when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extra-schedular rating, the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

As detailed above, the Veteran's nephropathy manifested as peripheral edema of the right upper extremity, hypertension and diabetes mellitus with the use of medications.  His left upper extremity peripheral neuropathy was essentially asymptomatic and his right upper extremity peripheral neuropathy manifested as reduced grip strength with subjective complaints of hand and wrist pain, difficulty bending his hand and reduced range of motion in the finger joints.  Finally, his bilateral lower extremity peripheral neuropathy manifested as intermittent subjective complaints of foot numbness and tingling with absent ankle jerks.  These factors are contemplated by the rating criteria.  There have been no reported factors outside the rating schedule.  Marked interference with employment was not shown as the Veteran was not employed during the course of the appeal.  Consideration of an extra-schedular rating is therefore not warranted.


ORDER

Entitlement to an initial rating greater than 30 percent for nephropathy is denied.

Entitlement to an initial rating greater than 10 percent for right upper extremity peripheral neuropathy is denied.

Entitlement to an initial compensable rating for left upper extremity peripheral neuropathy is denied.

Entitlement to an initial rating greater than 10 percent for right lower extremity peripheral neuropathy is denied.

Entitlement to an initial rating greater than 10 percent for left lower extremity peripheral neuropathy is denied.


REMAND

PTSD

In a June 2007 VA treatment note, the Veteran reported that he had been receiving treatment at the Vet Center in Washington D.C. for the past two months.  He also reported that he had been attending the Vet Center for therapy once per week since 1998 in a November 2009 VA psychiatric examination.

VA has a duty to seek records of relevant treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  VA has also adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records.  38 C.F.R. § 3.159(e)(2).  Since becoming aware of the private treatment records, it does not appear that VA has followed the procedures outlined in 38 C.F.R. § 3.159(e)(2).  VA should attempt to obtain these records on remand. 

TDIU

The Court has held that TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow substantially gainful occupation as a result of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of a veteran.  38 C.F.R.                 §§ 3.341(a), 4.19.

The Board must evaluate whether there are circumstances in a veteran's case, apart from any non-service connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The Veteran reported retiring as a carpenter supervisor due to an inability to work with his hands, kneel or climb in an August 2007 VA examination.  During VA examinations conducted in August 2007 and February 2011, the Veteran reported that he had retired in 2005 from his previous employment as a carpentry/roofing supervisor.  The clinical evidence documents the Veteran's difficulties with his right hand and a weakened right hand grip.

In TDIU rating claims, the duty to assist requires that VA obtain an examination which includes an opinion that addresses the effect that the service connected disabilities have on the Veteran's ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994); see 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a).  Such an opinion has not yet been obtained, but is required to adjudicate this claim. 

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's outpatient treatment records from the Vet Center in Washington, D.C., as identified in a June 2007 VA treatment note, and associated them with the Veteran's claims file.  The Veteran is advised that it may be necessary for him to complete an appropriate authorization form to obtain these records.  If the Veteran fails to provide the authorization, he should be advised that he may provide the records himself.

All efforts to obtain these records must be documented in the claims file.  If no such records exits or otherwise unavailable, the Veteran is to be so informed and also he must be informed of the efforts to obtain the records in accordance with 38 C.F.R. § 3.159(e). 

2.  After completing the above development, schedule the Veteran for a VA psychiatric examination to determine the level severity of his service-connected PTSD, for the relevant periods before and after April 5, 2011.  The entire claims file is to be made available to and reviewed by the examiner designated to examine the Veteran.

All signs and symptoms of the Veteran's PTSD should be reported in detail.  The examiner should provide a full description of the effects of the PTSD on the Veteran's occupational and social functioning and on his daily life.  

The examiner should identify all past and present manifestations of the PTSD and should specifically address whether the Veteran's PTSD symptoms caused occupational and social impairment: (1) with reduced reliability and productivity, prior to April 5, 2011; or, (2) with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, either before or after April 5, 2011.  The examiner should also address whether the symptoms of the Veteran's PTSD has caused total occupational and social impairment, either before or after April 5, 2011.

In all conclusions, a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner is requested to identify and explain the medical basis or bases with identification of the evidence of record.  The examiner is also requested to provide a complete rationale for his or her opinion(s), based on his or her clinical experience, medical expertise, and sound medical principles.

3.  After completing the development in paragraph 1, schedule the Veteran a VA examination with an appropriate examiner to determine impact of his service-connected disabilities (i.e., PTSD, nephropathy, diabetes mellitus type II, bilateral upper extremity peripheral neuropathy, and bilateral lower extremity peripheral neuropathy) on his ability to work.  The entire claims file is to be made available to and reviewed by the examiner(s) designated to examine the Veteran.  All indicated studies should be performed and all findings reported in detail.

Specifically, the examiner(s) should comment on the Veteran's impairment due the pathology, symptoms and signs of his service-connected PTSD, nephropathy, diabetes mellitus type II, bilateral upper extremity peripheral neuropathy, and bilateral lower extremity peripheral neuropathy.  The examiner(s) is also asked to provide an opinion with respect to the following question:

Do the Veteran's service-connected disabilities (i.e., PTSD, nephropathy, diabetes mellitus type II, bilateral upper extremity peripheral neuropathy, and bilateral lower extremity peripheral neuropathy) render him incapable of performing the physical and mental acts required for employment, considering the impairment due to the pathology, symptoms, and signs associated with such disabilities, and considering his educational and occupational experience?

In answering the above question, the examiner(s) is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

In all conclusions, a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner is requested to identify and explain the medical basis or bases with identification of the evidence of record.  The examiner is also requested to provide a complete rationale for his or her opinion(s), based on his or her clinical experience, medical expertise, and sound medical principles.

4.  The RO/AMC should review the examination report(s) to insure that it (they) contain all findings and opinions sought in this remand.

5.  After completing the requested action, and any additional notification and development deemed warranted, adjudicate the issue of entitlement to an initial rating greater than 30 percent prior to April 5, 2011, and greater than 50 percent from April 5, 2011, for PTSD, and entitlement to a TDIU rating, in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


